Citation Nr: 0831452	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorders, including ulcer, gastroesophageal reflux disease 
(GERD), and irritable bowel syndrome (IBS) with chronic 
constipation.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claim in a February 2007 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court in March 2008 
granted the Joint Motion for Remand (Joint Motion) of the 
parties and ordered the Board to comply with the instructions 
in the Joint Motion.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action on her part is 
required.


REMAND

In the Joint Motion, the parties requested that the Board 
obtain a medical examination and an opinion as to whether the 
veteran's service connected disorders had caused or 
aggravated any gastrointestinal disorder of the veteran.  The 
parties asserted the previous VA examinations and opinions 
were inadequate.  On one examination the claims folder had 
not been made available.  Another report did not include any 
reference to the veteran's service medical records.  The 
medical opinion obtained had not included consideration of 
whether the veteran's service connected gynecological 
disorders had caused or aggravated her gastrointestinal 
disorders.  For that reason the veteran's claim must be 
remanded to provide the veteran with a VA examination and to 
obtain a medical opinion.  

1.  The veteran should be afforded a VA 
gastroenterology examination.  The claims 
folder must be made available to the examiner 
for review before the examination.  The 
examiner is requested to specifically note in 
his/her report whether they have reviewed and 
considered the information contained in the 
service medical records, as well as the 
veteran's post-service treatment records.  The 
examiner should be informed the veteran's 
service connected disorders include depression; 
residuals of an ovarian cyst, ectopic pregnancy 
including adhesions, status post laparotomy 
with right salpingectomy; residuals of a back 
injury; hypermobility of the right thumb; and 
chronic bacterial vaginitis.  

The examiner is requested to identify all 
current gastrointestinal disorders.  

For each gastrointestinal disorder diagnosed 
the examiner is asked to answer the following 
questions:

Is it at least as likely as not (50 percent 
probability) that the current gastrointestinal 
disorder began in service?

If not, is it at least as likely as not (50 
percent probability) that the current 
gastrointestinal disorder was caused by a 
service connected disability, including the use 
of medications prescribed for treatment of the 
veteran's service connected disabilities?

If not, is it at least as likely as not (50 
percent probability) that the veteran's service 
connected disorders, or treatment for her 
service connected disorders, caused her 
gastrointestinal disorder/s to increase in 
severity?  

The examiner is asked to fully explain his/her 
reasons for any opinion expressed.  In the 
explanation he/she is asked to specifically 
refer to any clinical records or medical 
principles which he/she relied upon in reaching 
an opinion.  

2.  If the benefit sought on appeal remains 
denied the veteran and her representative 
should be provided with an appropriate 
supplemental statement of the case and be given 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

